UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3065



WILLIAM C. ELLIS,

                                             Plaintiff - Appellant,

         versus

ANNE ARUNDEL COUNTY HOUSING AUTHORITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-95-3514-K)


Submitted:   June 28, 1996                  Decided:   July 26, 1996


Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


William C. Ellis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

emergency motion for stay. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Ellis v. Anne
Arundel County, No. CA-95-3514-K (D. Md. Nov. 22, 1995). Addition-

ally, we deny Appellant's motion for emergency stay filed in this

court. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2